 Case 2:20-cv-05227-ES-CLW Document 9 Filed 06/05/20 Page 1 of 1 PageID: 41



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



 HAKAN USAL, M.D.,
                                                         Index No.: 20-05227
                                  Plaintiff,

                      -against-
                                                         NOTICE OF VOLUNTARY DISMISSAL
 CAREFIRST BLUE CROSS BLUE SHIELD,                       WITH PREJUDICE

                                  Defendant.


       Plaintiff Hakan Usal, M.D., by and through his undersigned attorneys, pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby voluntarily dismisses the above-

captioned action against Defendant CareFirst Blue Cross Blue Shield with prejudice. Each party

shall bear their own costs.



Dated: New York, New York
       June 4, 2020
                                                     SCHWARTZ SLADKUS
                                                     REICH GREENBERG ATLAS LLP
                                                     Attorneys for Plaintiff


SO ORDERED.                                    By:   /s/ Michael Gottlieb__
                                                     Michael Gottlieb
                                                     444 Madison Avenue
                                                     New York, New York 10022
                                                     (212) 743-7054
__________________________
Hon. Esther Salas, U.S.D.J.
Dated: June 5, 2020




                                                 1
